Citation Nr: 0420585	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  00-12 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for encephalopathy.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel

INTRODUCTION

The veteran had active service from May 1963 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

The Board notes that the veteran's June 2000 substantive 
appeal included a request for a Travel Board hearing.  
However, he failed to report for the hearing scheduled in 
April 2002.  Therefore, his Travel Board hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704 (2003).  

The case returns to the Board following a remand to the RO in 
October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted in November 
2000, during the course of this appeal.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2003) (regulations 
promulgated to implement the statutory changes).  Among other 
things, the VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  

With respect to notice, the VCAA provides that, upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a).  The notice should indicate what 
information or evidence should be provided by the claimant 
and what information or evidence VA will attempt to obtain on 
the claimant's behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
RO issued a letter to the veteran in May 2001 in order to 
explain the notice and assistance provisions of the VCAA.  
That letter satisfactorily explains the information and 
evidence necessary to substantiate his claim.  However, the 
letter does not explain which portion of evidence needed to 
substantiate the claim, if any, the veteran has the 
responsibility to provide, and which portion of the evidence, 
if any, VA is obligated to obtain or will attempt to obtain 
on the veteran's behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  Therefore, a remand to the RO is required in order 
to correct this deficiency.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

With respect to assistance, the VCAA provides that the duty 
to assist includes obtaining records of relevant VA medical 
treatment.  38 U.S.C.A. § 5103A(c)(2).  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  In this 
case, the record shows that the veteran reports VA treatment 
in various locations in Tennessee.  The RO has obtained 
medical records from the VA Medical Center in Mountain Home 
as well as from the VA Outpatient Clinic in Knoxville.  
However, the claims folder does not contain records from the 
VA Medical Center in Nashville.  In addition, the Board 
observes that in a February 2003 statement, the veteran 
specifically describes receiving treatment at the VA Medical 
Center in Indianapolis, Indiana, from 1988 to 1998.  Records 
from the VA Medical Center at Mountain Home also indicate 
that the veteran recently moved and that he had previously 
received treatment at the VA facility in Indianapolis.  There 
are no records in the claims folder from this facility.  On 
remand, the RO should secure these VA medical records 
pursuant to the requirements of the VCAA.   



Accordingly, the case is REMANDED for the following action:

1.  With respect to the information or 
evidence necessary to substantiate the 
claim, the RO should notify the veteran 
and his representative of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

2.  The RO should secure the veteran's 
records from the VA Medical Center in 
Nashville, Tennessee dated from March 
1999 to the present and all records from 
the VA Medical Center in Indianapolis, 
Indiana.   

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


